DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 28 January 2021.
Claim 21 has been canceled.
Claim 19 has been amended by preliminary amendment.
Claims 1-20 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of validating an account for receiving deposit, based on assertions without significantly more. 
The claim(s) recite(s) receiving, a request for assertions, wherein the request for assertions includes an identifier of the relying entity and a hash of an identifier of an account; determining, an assertions model based on the identifier of the relying entity; retrieving, a package of assertions associated with the account based on the assertions model and the hash of the identifier of the account. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of by a server computer from a relying entity and transmitting, by the server computer, the package of assertions to the relying entity recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using generic computer component performing extra solution activity Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The transmitting step is recited at a high level of generality (i.e., as a general means of transmitting data), and amounts to mere data transmission, which is a form of insignificant extra-solution activity amounting to transmitting information data over a network which is also well understood routine and conventional activity (see MPEP 2106.05(d) (II)).  The claim is ineligible. Claim 19 is rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 2-18 and 20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being obvious over Ronda et al. US 2017/0250972 A1, hereafter Ronda in view of Bankston et al. US 2019/0149524 A1, hereafter Bankston.
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claim 1 & 19
Ronda discloses:
receiving, by a server computer from a relying entity, a request for assertions, wherein the request for assertions includes an identifier of the relying entity and a hash of an identifier of an account (para. 0046, 0118 & 0152),
retrieving, by the server computer, a package of assertions associated with the account based on the assertions model and the hash of the identifier of the account (para. 0289); and
transmitting, by the server computer, the package of assertions to the relying entity (para. 0196).
a processor; and a non-transitory computer-readable medium comprising code, executable by the processor, to implement a method comprising (para. 0101):
Ronda does not disclose the following, however Bankston does: 
wherein the request for assertions includes an identifier of the relying entity and a hash of an identifier of an account;
determining, by the server computer, an assertions model based on the identifier of the relying entity;
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Bankston with the technique of Ronda to increase the integrity and security of the system such that the assertion model is used to generate the package of assertions.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 2
Ronda discloses:
wherein the request for assertions further comprises an identifier of a target entity associated with the account, and retrieving the package of assertions by the server computer is further based on the identifier of the target entity (para. 0289).

Claim 3
Ronda discloses:
determining the target entity’s associated with the account based on the identifier of the target entity and the hash of the identifier of the account (0152 & 0175).

Claim 4
Ronda discloses:
for each assertion type, of the plurality of assertion types (para. 0216 & ;
determining a type of identity attribute corresponding to the assertion type (para. 0287 & 0392);
obtaining identity attribute data associated with the account and the type of identity attribute (para. 0287 & 0392); and
calculating an assertion value corresponding to the assertion type based on the identity attribute data associated with the account (para. 0213); and
storing the assertion value (para. 0213).

Claim 5
 Ronda discloses:
wherein the identifier of the account is a human-recognizable moniker configured by a target entity associated with the account (para. 0292).

Claim 6
Ronda discloses:
wherein the identifier of the account is an primary account number associated with the account (para. 0292.

Claim 7
 Ronda discloses:
wherein the assertions model defines assertions which the relying entity is entitled to receive (para. 0202 & 0205).


Claim 12
 Ronda discloses: 
wherein the package of assertions associated with the account is stored in association with a token which is a substitute value for a primary account number, and the server computer refrains from storing the primary account number (para. 0120 & 0330)

Claim 15
Ronda & Bankston discloses the limitations as shown in the rejection of Claim 1 above.  Ronda does not disclose the limitation of calculating a strength score for the package of assertions; and transmitting the strength score to the relying entity. However, Bankston, in Paragraph 0073 discloses “The assertion evaluation module 131H may compute a strength score for an assertion. The assertion evaluation module 131H may initially assign strength scores to DI providers. A strength score may be assigned to a DI provider based on the DI provider's methods of validating the underlying identify attribute data and/or the reference source of the underlying identity attribute data. As an example, a social media provider may generate assertions based solely on only a validated email address. Accordingly, the social media provider is assigned a relatively “weak” score.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Bankston with the technique of Ronda to increase the integrity and security of the system such that the assertion model is used to generate the package of assertions.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 16 
Ronda discloses:
wherein the package of assertions comprises a singular answer based a plurality of underlying assertion values (para. 0287 & 0392).

Claim 17 
Ronda discloses:
wherein the package of assertions comprises a plurality of assertion vales, and at least one assertion value, of the plurality of assertion values, comprises an expiration date (para. 0235).

Claim 18 
Ronda discloses:
generating an event in an event log, the event being associated with the transmitting of the package of assertions (para. 0141, 0142 & 0260).

Claim 20
Ronda discloses:
transmitting, by a client computer of a relying entity to a server computer, a request for assertions, wherein the request for assertions includes an identifier of the relying entity and a hash of an identifier of an account (para. 0196 & 0289); and
receiving, from the server computer, a package of assertions associated with the account, wherein the package of assertions was retrieved by the server computer based on the hash of the identifier of the account and an assertions model determined by the server computer based on the identifier of the relying entity (para. 0196 & 0289).

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronda in view of Bankston and in further view of Edelman et al. US 2018/0025140 A1, hereafter Edelman.
Claim 8
Ronda & Bankston discloses the limitations as shown in the rejection of Claim 1 above.  Ronda & Bankston do not disclose the limitation of wherein the package of assertions comprises an assertion that the account is configured to accept deposits. However, Edelman, in Paragraph 0057 discloses “Example Evidence: a small charge was placed on the card indicating that it is valid and active.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Edelman with the technique of Ronda & Bankston to establish trust to complete a transaction by incorporating a reputation model.  Therefore, the design incentives to establish trust provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	
Claim 9
Ronda & Bankston discloses the limitations as shown in the rejection of Claim 9 above.  Ronda & Bankston do not disclose the limitation of the request for assertions further comprises an identifier of a target entity associated with the account; and the package of assertions further comprises an assertion that the account belongs to the target entity. However, Edelman, in Paragraph 0051 discloses “Example Evidence: The name on the account partially matches.” Paragraph 0059 discloses “Example Evidence: Name on the card matches location.”  Paragraph 0060 discloses “Example Evidence: Card matches their name.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Edelman with the technique of Ronda & Bankston to establish trust to complete a transaction by incorporating a reputation model.  Therefore, the design incentives to establish trust provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 10
Ronda & Bankston discloses the limitations as shown in the rejection of Claim 9 above.  Ronda & Bankston do not disclose the limitation of wherein the package of assertions further comprises an assertion that the target entity has had a relationship with an authorizing entity associated with the account for a threshold time period. However, Edelman, in Paragraph 0055 discloses “Has it been around for a long time or was it set up yesterday?  Example Evidence: Transactional evidence dating back 14 months.  Example Evidence: Account open date confirmed to be 18 months ago.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Edelman with the technique of Ronda & Bankston to establish trust to complete a transaction by incorporating a reputation model.  Therefore, the design incentives to establish trust provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.



Claim 11
Ronda & Bankston discloses the limitations as shown in the rejection of Claim 9 above.  Ronda & Bankston do not disclose the limitation of wherein the package of assertions further comprises an assertion that the target entity has current active account relationship with an authorizing entity associated with the account. However, Edelman, in Paragraph 0055 discloses “Has it been around for a long time or was it set up yesterday?  Example Evidence: Transactional evidence dating back 14 months.  Example Evidence: Account open date confirmed to be 18 months ago.” Paragraph 0057 discloses “Example Evidence: a small charge was placed on the card indicating that it is valid and active.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Edelman with the technique of Ronda & Bankston to establish trust to complete a transaction by incorporating a reputation model.  Therefore, the design incentives to establish trust provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim(s) 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronda in view of Bankston and in further view of Aparicio Ruiz et al. US 2017/0337550 A1, hereafter Aparacio Ruiz.
Claim 13
Ronda & Bankston discloses the limitations as shown in the rejection of Claim 9 above.  Ronda & Bankston do not disclose the limitation of identifying a saved token stored in association with a hash value matching the hash of the identifier of the account; and determining one or more assertions linked to the saved token. However, Aparicia Ruiz, in Paragraph 0009 discloses “In one embodiment, the credit card token is saved in a token vault and is also transmitted over the network from the third computer back to the system, and the system stores the credit card token as a hash in the memory.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Aparicia Ruiz with the technique of Ronda & Bankston increase the integrity and security of the system such that the tokenizer generates credit card token (Aparicia Ruiz para. 0009).  Therefore, the design incentives to establish trust provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 14
Ronda & Bankston discloses the limitations as shown in the rejection of Claim 9 above.  Ronda & Bankston do not disclose the limitation of receiving, from a target entity associated with the account, a primary account number; generating a token based on at least the primary account number; and storing the token. However, Aparicia Ruiz, in Paragraph 0009 discloses “In one embodiment, the third computer sends the credit card number to a tokenizer application, and in response to receiving the credit card number, the tokenizer application generates the credit card token. In one embodiment, the credit card token is saved in a token vault and is also transmitted over the network from the third computer back to the system, and the system stores the credit card token as a hash in the memory.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Aparicia Ruiz with the technique of Ronda & Bankston increase the integrity and security of the system such that the tokenizer generates credit card token (Aparicia Ruiz para. 0009).  Therefore, the design incentives to establish trust provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartridge US 2005/0261926 A1 discloses “A system and method for quantifying and communicating a quality of a subject entity between unrelated entities includes the steps of developing a plurality of factors of interest to the requesting entity, each of the factors having a plurality of attributes and each of the attributes having associated therewith a value, providing the factors, attributes and values to an entity asserting the trustworthiness, applying the factors and attributes to the individual such that a selected one of the associated values is assigned to each of the factors, compiling the values to develop a trust assertion value and communicating the trust assertion value to an entity requesting information regarding trustworthiness.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619